TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00164-CV


4R Oil Company, Inc., Appellant

v.


State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GV300124, HONORABLE PETER M. LOWRY, JUDGE PRESIDING 



O R D E R


	Appellant 4R Oil Company has filed an unopposed motion to consolidate for all
purposes the appeal filed as our cause number 03-04-213-CV into our cause number 03-04-164-CV. 
Cause 03-04-164-CV is a restricted appeal filed from the rendition of a turnover order; cause 03-04-213-CV is a restricted appeal from a later "supplemental" turnover order.  Both turnover orders arise
from the same underlying proceeding, will use the same record, and involve the same core issues. 
We grant the motion to consolidate; the appeal will continue under the cause number 03-04-164-CV. 
Cause number 03-04-213-CV, no longer having any matters left to decide, will be dismissed in a
separate opinion.  Appellant also requests that the deadline for its brief, currently due April 22, 2004,
be extended based on the date of consolidation of the two appeals.  Accordingly, appellant's brief is
due thirty days from the date of this order. 


	It is ordered May 6, 2004.


					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear

Do Not Publish